Order modified on the law and facts so as to provide that the denial of plaintiffs’ motion is without prejudice to the rights of plaintiffs to make further application for injunctive relief or a receiver or both, with ten dollars costs and disbursements to appellants. All concur. (The order denies plaintiffs’ motion for appointment of a receiver and denies plaintiffs’ motion to restrain sale by the cemetery of lots in the Catholic section or collecting payments on sales already made in an action to compel defendants to account for sale of lots in plaintiffs’ portion of the cemetery.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.